IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 397 WAL 2019
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
DAVID FRANK STAHL,                             :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 13th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.